Citation Nr: 0617455	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a fistula disorder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to an initial compensable disability rating 
for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in which the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation effective November 4, 2002 and 
denied service connection for right ear hearing loss and a 
fistula disorder.  The appellant, who had active service from 
April 1969 to November 1970, expressed disagreement with the 
rating decision and appealed to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.  

The appellant's claim of entitlement to service connection 
for a fistula disorder will be addressed in the remand 
portion of this opinion.  VA will notify the appellant if 
further action is required on his part.

The Board observes that in a February 2003 audiological 
examination report, the examiner opined that the appellant 
had a significant chronic vasomotor rhinitis with associated 
septal deviation and obstruction. See February 2003 
examination report, p. 2.  The appellant's representative has 
argued that these conditions should be referred back to the 
RO for adjudication. See May 2006 Informal Hearing 
Presentation, p. 3.  In addition, the representative has 
argued that the appellant's report of bilateral intermittent 
tinnitus during his VA examination should be developed as an 
informal claim. Id.  As these matters have not been prepared 
for appellate review, they are referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant's right ear hearing does not meet the VA 
definition of hearing loss.  


3.  The evidence of record indicates that the appellant's 
left ear hearing is no worse than Level II.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
during service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).

2.  The schedular criteria for an initial compensable 
evaluation for left ear hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for right ear hearing loss and an 
increased rating for his service-connected left ear hearing 
loss, VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the appellant's claims, 
a letter dated in December 2002 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The December 2002 letter informed the appellant that 
additional information or evidence was needed to support the 
initial service connection claims; and asked the appellant to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004)(Pelegrini II).  In addition, the Board 
observes that after service connection was granted for the 
appellant's left ear hearing loss claim, the appellant 
received an additional VCAA notice in which he was informed 
of the evidence necessary to establish entitlement to an 
increased rating for his left ear hearing loss. See October 
2003 letter from the RO.  

The December 2002 letter did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date should the appellant's claim for service 
connection be granted.  Since the Board has concluded that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for right ear 
hearing loss, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot as 
to that claim, and no further notice is needed. See Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 13, 2006).   

Even though the December 2002 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date for the appellant's service-connected 
left ear hearing loss claim, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In this regard, the Board observes that the 
December 2002 VCAA notice was properly tailored to the 
application for the original request for service-connected 
benefits.  As stated above, the RO awarded service connection 
for left ear hearing loss in the April 2003 rating decision 
and assigned a noncompensable disability rating effective 
November 4, 2002 (the date of claim).  Therefore, the 
December 2002 letter served its purposes in regards to the 
appellant's left ear hearing loss claim in that it provided 
section 5103(a) notice to the appellant; and its application 
is no longer required because the original claim has been 
"substantiated." See Dingess v. Nicholson, No. 01-1917, 
slip op. at 19 (U.S. Vet. App. March 3, 2006) (Hartman, No. 
O2-1506).   

In the appellant's May 2003 notice of disagreement (NOD) to 
the April 2003 rating decision, he took issue with the 
initial noncompensable disability rating and is presumed to 
be seeking the maximum benefit available under the law. Id; 
See also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a January 2004 Statement of the Case (SOC) 
which contained, in pertinent part, the criteria for 
establishing a higher initial rating. See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b). See also Dingess, slip op at. 23-24.  

As to the lack of VCAA notice regarding an effective date, 
the Board observes that the appellant was informed of the 
initial effective date for service connection in the April 
2003 rating decision, prior to appellate review. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 16 Vet. App. 183 (2002).  Although the appellant 
submitted the May 2003 NOD to the April 2003 rating decision 
and has pursued this appeal, the Board observes he did not 
specifically reference any disagreement with the assigned 
effective date in his notice.  

The appellant's service medical records and identified 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The appellant was also afforded a 
VA examination in February 2003. 38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined. 38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95.  The appellant's VA examination was thorough and 
adequate upon which to base a decision.     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

B.  Service connection for right ear hearing loss  

The appellant contends that he is entitled to service 
connection for right ear hearing loss that began in service.  
As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim; and as such, the appeal must be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a)(2004).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Veterans Appeals (the "Court") has held that the absence of 
evidence of a hearing loss disability in service is not fatal 
to the appellant's claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  The Court has also held that evidence of 
a current hearing loss disability and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

In this case, the appellant's February 1969 service induction 
examination reported that he had substandard hearing; and 
that he had experienced hearing loss since the age of twelve. 
See February 1969 report of medical examination; February 
1969 report of medical history.  At the time of his induction 
into service, the appellant was administered an audiological 
examination which revealed the following puretone thresholds, 
in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
N/A
25
LEFT
15
25
25
N/A
25

Id.  Upon his separation from service, the appellant 
underwent an examination that revealed the following puretone 
thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
N/A
35
LEFT
40
40
35
N/A
40

See November 1970 report of medical examination.  

In February 2003, the appellant was afforded a VA 
examination, during which he reported that his hearing 
problems related back to service.  He indicated that since he 
was in the service, he experienced fluctuating episodes of 
hearing loss with associated popping and snapping in the ear.  
He denied any significant drainage or trauma.  He also 
reported a history of nasal obstruction with a long history 
of difficulty breathing through each side of the nose.  After 
performing an audiometric examination, the examiner reported 
that the appellant had normal hearing in the right ear, with 
the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
10

In discussing the appellant's service audiograms, the 
examiner opined that the appellant had a significant chronic 
vasomotor rhinitis with associated septal deviation and 
obstruction.  She opined that the appellant's fluctuating 
hearing loss was associated with the chronic vasomotor 
rhinitis and eustachian tube dysfunction; and that these 
disorders would account for the fluctuation and differences 
between the appellant's separation audiogram and the February 
2003 audiogram. See February 2003 examination report, p. 2.   

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that there can be no valid claim without proof of a 
present disability. Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  In the absence of competent 
medical evidence showing that the appellant presently has 
right ear hearing loss, there is no basis for the granting of 
service connection under any theory.  

Although the appellant's service induction and separation 
examination indicate that the appellant's hearing was 
slightly worse at discharge than upon induction (February 
2003 examination report, p. 1), service connection cannot be 
granted in this case since none of the appellant's puretone 
decibel losses reported in the February 2003 audiogram for 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is higher 
than 40 decibels.  Alternatively, the appellant could be 
service-connected if the evidence showed that the auditory 
thresholds for at least three of the above-mentioned 
frequencies were 26 decibels or greater.  However, none of 
the appellant's decibel losses for the right ear is above 26 
decibels.  In addition, the appellant's speech recognition 
score for the right ear is 96 percent, which prohibits him 
from receiving compensation based upon a speech recognition 
score of less than 94 percent. See 38 C.F.R. § 3.385 (2004).  
Thus, the audiological examination findings illustrate that 
the appellant does not have hearing loss as defined for VA 
purposes.  

In making this decision, the Board is cognizant of the 
appellant's argument that his claim for service connection 
should be remanded on the basis that his right ear hearing 
loss claim is inextricably intertwined with his recent 
diagnoses of vasomotor rhinitis and eustachian tube 
dysfunction. See Informal Hearing Presentation, p. 3.  
However, the veteran's hearing in the right ear was shown to 
be within normal limits on VA examination as set forth above; 
the Board has referred the issues of service connection for 
the other disabilities for consideration by the RO in the 
first instance.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim for service connection for 
right ear hearing loss, for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  

C.  Increased rating for left ear hearing loss 

As discussed above, the appellant underwent an audiological 
examination in February 2003.  Following examination, the 
appellant's puretone thresholds were reported as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
30
55
55

The examiner diagnosed the appellant with a very mild high 
frequency hearing loss of the left ear. See February 2003 
examination report, p. 2.  It was upon the basis of this 
examination that the RO granted service connection for left 
ear hearing loss and assigned a noncompensable evaluation. 
See April 2003 rating decision, p. 2.  The appellant contends 
he is entitled to a compensable rating. See May 2003 Notice 
of Disagreement.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While the veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  When, as here however, the 
appellant timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider the claim in this context.  This, in turn, 
includes determining whether the appellant is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000 Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CN) and 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

In this case, the medical evidence of record does not support 
a compensable evaluation for the appellant's left ear hearing 
loss.  On VA examination in February 2003, the puretone 
average hearing threshold of the left ear was 40 decibels (20 
+ 30 + 55 + 55 = 160/4 = 40).  The appellant's word 
discrimination score was reported as 90 percent.  According 
to Table VI of the Schedule for Rating Disabilities, the 
appellant's left ear would be designated as a Roman numeral 
II since it has a discrimination range of 0 - 41 decibels 
with speech discrimination scores ranging from 84 to 90. See 
38 C.F.R. § 4.85, Table VI.  The appellant's right ear would 
be designated as a Roman numeral I in accordance with the 
Code of Federal Regulations. See 38 C.F.R. § 4.85(f) ("If 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation of I, subject to the provisions of § 
3.383 of this chapter").  Utilizing these designations under 
Diagnostic Code 6100, the percentage evaluation assigned for 
the appellant's hearing impairment would remain at zero or 
noncompensable.    

Based upon this audiological examination, the Board finds 
that the appellant's left ear hearing loss was properly 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  In making this determination, the Board has considered 
the appellant's statements regarding his belief that his 
hearing loss warrants an increased evaluation.  It is clear 
from the evidence of record that he experiences hearing loss; 
however, the objective medical evidence has not shown that 
his service-connected hearing loss has increased to a level 
greater than that encompassed by a noncompensable rating 
under the provisions of 38 C.F.R. § 4.85.  

The Board has also considered the application of 38 C.F.R. § 
4.86 [exceptional patterns of hearing impairment].  However, 
the appellant's left ear hearing loss does not meet the 
criteria under that section.  The appellant's contentions 
alone cannot establish entitlement to a compensable 
evaluation for defective hearing because disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. at 349.  Here, a mechanical application 
of the schedule establishes a noncompensable disability 
evaluation under Diagnostic Code 6100.  

The Board finds that the appellant's left ear hearing loss 
was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100; and concludes that the 
preponderance of the evidence is against the appellant's 
claim for a compensable evaluation.  Thus, the appellant's 
request for an increased rating for his left ear hearing loss 
is denied.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the appellant that his left ear hearing loss 
disability has resulted in marked interference with his 
employability or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable rating for left ear hearing loss is 
denied.




REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
fistula disorder discloses the need for further development 
prior to final appellate review.  In this regard, the Board 
observes that the appellant was not afforded a VA examination 
as to this disorder.  

In this case, the evidence clearly shows the appellant 
developed fistulas after service.  Post-service private 
medical records contained in the claims file indicate that 
the appellant was initially seen in February 1996 with 
complaints of flu-like symptoms and hemorrhoid problems. See 
Laurel Family Clinic records dated from February 1982 to 
March 2004.  At that time, the appellant's medical providers 
questioned whether his pain was connected to either a rectal 
abscess or prostatitis. Id.  However, subsequent medical 
records reflect that the appellant was ultimately diagnosed 
with a perirectal abscess that was ultimately incisioned and 
drained. See Laurel Urology Clinic records dated in July 1996 
to August 1996; September 2001 discharge summary records from 
W.J., M.D.  In September 2001, the appellant was seen again 
with tenderness in the perianal area, at which time he was 
diagnosed with a high anterior perirectal abscess which was 
ultimately incisioned and drained. See Laurel Family Clinic 
records dated in September 2001 and November 2001; September 
2001 discharge summary records from W.J., M.D.; November 2001 
MRI report.  Thereafter, he was seen for chronic recurrent 
perianal cellulitis deep fistula in ano in July 2002, for 
which he underwent a fistulotomy and placement of seton. See 
July 2002 medical records from Dr. J.; July 2002 records from 
Laurel Family Clinic.  Due to tenderness, pain and low grade 
fever, the appellant was readmitted to the hospital for re-
exploration of the surgical wound, shortening of the seton, 
debridement of the abscess cavity and packing in August 2002. 
See August 2002 medical records from Dr. J.; August 2002 
records from Laurel Family Clinic.  Thereafter, he underwent 
two additional fistulotomies in November 2002 and January 
2003. See medical records from W.H., M.D.  

The appellant reports that he was treated for his fistula 
condition while on active duty in Vietnam (See January 2003 
statement in support of claim).  His service medical records 
contain a single entry reflecting medical treatment for 
hemorrhoid trouble that included slight bleeding and itching. 
See service medical records dated in October 1969.  The Board 
finds that this medical entry is a sufficient basis upon 
which to afford the appellant a VA examination; and concludes 
that a VA examination is in order to determine whether there 
is a connection between the appellant's fistula disorder and 
his time in service.  

In addition to the foregoing, the Board observes that a 
remand will enable the RO to provide appropriate VCAA notice 
to the appellant regarding the merits of his claim. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the 
appellant if further action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide, with respect 
to the appellant's claim of entitlement 
to service connection for a fistula 
disorder, notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and 
Dingess/Hartman v. Nicholson, supra. 

2.  The RO should contact the appellant 
and request that he provide the names, 
addresses and authorizations for any 
medical provider who has treated his 
fistula disorder from November 1970 to 
February 1996.  The appellant should also 
be informed, in the alternative, that he 
may obtain these records himself and 
submit them to the RO.  

3.  The RO should afford the appellant a 
VA examination to determine whether it is 
at least as likely as not that the 
appellant's fistula disorder is related 
to the appellant's military service.  The 
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and indicate in the 
examination report that such a review was 
performed.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
discuss the rationale for all opinions 
expressed.  If no opinion can be 
rendered, without resorting to pure 
speculation, explain why this is not 
possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished with 
a Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  38 U.S.C. 
A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


